DETAILED ACTION
Universal Vacuum Suction Head
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-11, filed 6-27-2022, with respect to claims 1, 2,7-13,18 and 19 have been fully considered and are persuasive.  The 103 rejections of the office action dated 02-15-2022  has been withdrawn. 
Election/Restrictions
Claims 6, 17 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1-18-2022.
However, applicant elected Group 7: figure 12, drawn to claims 1-5, 7-16, 18 and 19. It is noted that claims 2, 13 area drawn to Group 2 figure 10 drawn to a vacuum suction head that has upper and lower chamfer slots that are arrange 90 degrees away and provide 360 degree coverage and not elected group 7 drawn to a system that delivers cleansing and rinsing fluids into pipes where the system has vacuuming head, tubing and a cleaning head. Thus, claims 2 and 13 will be withdrawn from consideration. 
Applicant's election with traverse of Group 7: Figure 12, drawn to claims 1-2, 7-13, 18-19 in the reply filed on 01/18/2022 is acknowledged.  The traversal is on the ground(s) that on page 8 of the "remarks”, the examiner has not provided an explanation of the separate classification of the allegedly distinct species, or of a separate status in the art, or of a different field of search. As such, the requisite prima facie burden of showing the inventions are distinct, and that there is a serious burden on the examiner if restriction is not required, has not been met. 
This is not found persuasive because as expressly recited in MPEP 808.02(C)” A different field of search” where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g. searching different classes/subclasses or employing different search quires). If applicant for example elected Group 6: figure 11, that is drawn to vacuum suction head with a circular form that has upper and lower chamfer slots and lights and a camera integrated/formed into the body, the examiner would have to search class A47L9/30 using terms such as “integrated camera” and “circular form” that indicate features of that group. However, for elected group 7 figure 12 that is drawn to a system that delivers cleansing and rinsing fluids into pipes where the system has vacuum head, tubing and a cleaning head, the examiner would have to search in class B08B9/04+ using search terms “fluid delivery system” “cleansing and rinsing” that indicate features of elected group. Thus, employing different search queries and different classes/subclasses. 
The requirement is still deemed proper and is therefore made FINAL. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, claim 18 recites the limitation "the vacuum head section" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting “the vacuum head section” to be referring to “a vacuum suction head"
Regarding claim 19, claim 19 depends from rejected independent claim 18 therefore is also rejected. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tjulander (WO 1984003429 A1).
Regarding claim 1, Tjulander teaches 
a vacuum suction head (page 1, lines 1-5; figures 1) including an opening (connecting tube 4, figure 2) formed in a backend section that is adapted to be connected to a flexible hose associated with a vacuum unit (page 3 lines 1-5);
a middle body (intermediate tube 16, figure 2) adapted to operate as at least one of a handle areas for a technician to hold the vacuum suction head during use (a technician capable of holding intermediate tube 16 during use), and/or as a mount for supplemental equipment; and
a face section (housing 1, figures 1-2) having an upper chamfer slot (see annotated figure 2 below; opening 20) and a lower chamfer slot (see annotated figure 2 below openings 21) formed into a perimeter of the face section and adapted to operate as scoops for assisting in drawing in debris or liquids from a pipe or vessel undergoing treatment into the face section through the middle body and through the backend section, and the flexible hose into the vacuum unit (page 2 lines 21-34, 3 lines 1-5).

    PNG
    media_image1.png
    417
    738
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tjulander (WO 1984003429 A1) in view of Williamson (US 10,849,475). 
	Regarding claim 3, Tjulander teaches all limitations stated above but fails to disclose at least one light mounted to the middle body.
	Williamson teaches a cleaning attachment where the middle body has light mounted to it (see neck lights 33 on neck portion 22, figures 1a,1b, 1e, 1d, 3b).
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Tjulander to include Williamson teachings of incorporating a light within a cleaning attachment. This modification would allow Tjulander cleaning device to light up area that is being cleaned, and allow a consumer to see better what needs to be addressed. 
	Regarding claim 4, Tjulander teaches all limitations stated above ,but fails to disclose at least one light formed in an outer surface of the face section.
Williamson teaches a cleaning attachment where the at least one light formed in an outer surface of the face section (col 12 lines 9- 25, teaches lights can have different placements on cleaning attachment).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Tjulander to include Williamson teachings of incorporating a light within a cleaning attachment. This modification would allow Tjulander cleaning device to light up area that is being cleaned, and allow a consumer to see better what needs to be addressed.
Regarding claim 5, modified Tjulander teaches at least one light is an LED light (see Williamson col 12 lines 29-31).
Claim(s) 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tjulander (WO 1984003429 A1) in view of Yang et al. ( EP 1508292 A2).
Regarding claim 7, Tjulander teaches all limitations stated above but fails to disclose a fluid delivery head coupled to the vacuum suction head by fluid delivery piping, the fluid delivery piping integrated within the vacuum suction head and running through the flexible hose to a fluid source, wherein fluid is deliverable to a target area at the fluid delivery head via the fluid delivery piping as fluid and debris is suctioned away from the target area by the vacuum suction head.
Yang teaches a fluid delivery head (sprayer 30, figure 13; para 0035-0038) coupled to the vacuum suction head (suction head 20, figure 2) by fluid delivery piping (hose 31, figure 2) , the fluid delivery piping integrated within the vacuum suction head and running through the flexible hose to a fluid source (para 0035), wherein fluid is deliverable to a target area (abstract, para 0035, 0038, 0044) at the fluid delivery head via the fluid delivery piping as fluid and debris is suctioned away from the target area by the vacuum suction head.
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Tjulander to include Yang teachings so that the apparatus includes a fluid delivery system. This modification would allow Tjulander to perform wet cleaning while efficiently sucking the fluid away. 
Regarding claim 8, modified Tjulander teaches fluid is delivered to a gap (spray flow passage 27, figure 3) formed between the fluid delivery head (sprayer 30, figure 3) and the vacuum suction head (suction head 20, figure 3).
Regarding claim 9, Tjulander teaches 
a vacuum suction head (page 1, lines 1-5; figures 1) including an opening (connecting tube 4, figure 2) formed in a backend section that is adapted to be connected to a flexible hose associated with a vacuum unit (page 3 lines 1-5);
a face section (housing 1, figures 1-2) having an upper chamfer slot (see annotated figure 2 below; opening 20) and a lower chamfer slot (see annotated figure 2 below openings 21) formed into a perimeter of the face section and adapted to operate as scoops for assisting in drawing in debris or liquids from a pipe or vessel undergoing treatment into the face section through the middle body and through the backend section, and the flexible hose into the vacuum unit (page 2 lines 21-34, 3 lines 1-5).

    PNG
    media_image1.png
    417
    738
    media_image1.png
    Greyscale

However, Tjulander fails to teach a fluid delivery head coupled to the vacuum suction head opposite the face section of the vacuum suction head, by fluid delivery piping, the fluid delivery piping integrated within the vacuum suction head and running through the flexible hose to a fluid source, wherein fluid is deliverable to a target area at the fluid delivery head via the fluid delivery piping as fluid and debris is suctioned away from the target area by the vacuum suction head.
Yang teaches a fluid delivery head (sprayer 30, figure 13; para 0035-0038) coupled to the vacuum suction head (suction head 20, figure 2) by fluid delivery piping (hose 31, figure 2) , the fluid delivery piping integrated within the vacuum suction head and running through the flexible hose to a fluid source (para 0035), wherein fluid is deliverable to a target area (abstract, para 0035, 0038, 0044) at the fluid delivery head via the fluid delivery piping as fluid and debris is suctioned away from the target area by the vacuum suction head.
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Tjulander to include teachings of incorporating Yang so that the apparatus includes a fluid delivery system. This modification would allow Tjulander to perform wet cleaning while efficiently sucking the fluid away.
Regarding claim 10, modified Tjulander teaches fluid is delivered to a gap (spray flow passage 27, figure 3) formed between the fluid delivery head (sprayer 30, figure 3) and the vacuum suction head (suction head 20, figure 3).
Regarding claim 11, modified Tjulander teaches a middle body (intermediate tube 16, figure 2) adapted to operate as at least one of a handle areas for a technician to hold the vacuum suction head during use (a technician is capable of using middle body of Tjulander to hold during use).
Regarding claim 12, modified Tjulander teaches the middle body (intermediate tube 16, figures 1- 2) formed on at least one of the vacuum suction head (“ vacuum cleaning nozzle”, abstract).
Claim(s) 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tjulander (WO 1984003429 A1) in view of Yang et al. ( EP 1508292 A2) further in view of Williamson (US 10,849,475).
Regarding claim 14, modified Tjulander teaches all limitations stated above but fails to disclose at least one light mounted to the middle body.
Williamson teaches a cleaning attachment where the middle body has light mounted to it (see neck lights 33 on neck portion 22, figures 1a,1b, 1e, 1d, 3b).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Tjulander to include Williamson teachings of incorporating a light within a cleaning attachment. This modification would allow Tjulander cleaning device to light up area that is being cleaned, and allow a consumer to see better what needs to be addressed.
Regarding claim 15, modified Tjulander teaches all limitations stated above ,but fails to disclose at least one light formed in an outer surface of the face section.
Williamson teaches a cleaning attachment where the at least one light formed in an outer surface of the face section (col 12 lines 9- 25,teaches lights can have different placements on cleaning attachment).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Tjulander to include Williamson teachings of incorporating a light within a cleaning attachment. This modification would allow Tjulander cleaning device to light up area that is being cleaned, and allow a consumer to see better what needs to be addressed.
Regarding claim 16, further modified Tjulander teaches at least one light is an LED light (see Williamson col 12 lines 29-31).
Claim(s) 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Coscarella (US 20100306954 A1) in view of Yang et al. ( EP 1508292 A2).
Regarding claim 18, Coscraella teaches 
vacuum suction head (duct cleaning attachment 10, figures 1-2) formed in a shape of an internal surface of a pipe targeted for cleaning (abstract), the vacuum head section including an opening (attachment 16, figure 1-2)
formed in a backend section that is adapted to be connected to a flexible hose (figure 2) associated with a vacuum unit (flue blower, see pages 1 lines 30-35, lines 70-75)and including a face section (leading end 12 and vacuum section 20, figure 2) having an upper chamfer slot and a lower chamfer slot (see vacuum openings 22, annotated figure 2 below) formed into a perimeter of the face section and adapted to operate as scoops for assisting in drawing in debris or liquids from a pipe or vessel undergoing treatment into the face section through a middle body (body 15, figure 2) and through the backend section and the flexible hose into the vacuum unit; and
Coscarella fails to teach a fluid delivery head coupled to the vacuum suction head opposite the face section of the vacuum suction head, by fluid delivery piping, the fluid delivery piping integrated within the vacuum suction head and running through the flexible hose to a fluid source, wherein fluid is deliverable to a target area at the fluid delivery head via the fluid delivery piping as fluid and debris is suctioned away from the target area by the vacuum suction head;
wherein fluid is delivered to a gap formed between the fluid delivery head and the vacuum suction head where the fluid delivery head is coupled to the vacuum suction head opposite the face section of the vacuum suction head by the fluid delivery piping.

    PNG
    media_image2.png
    272
    627
    media_image2.png
    Greyscale



	
	Yang teaches a fluid delivery head (sprayer 30, figure 13; para 0035-0038) coupled to the vacuum suction head (suction head 20, figure 2) by fluid delivery piping (hose 31, figure 2) , the fluid delivery piping integrated within the vacuum suction head and running through the flexible hose to a fluid source (para 0035), wherein fluid is deliverable to a target area (abstract, para 0035, 0038, 0044) at the fluid delivery head via the fluid delivery piping as fluid and debris is suctioned away from the target area by the vacuum suction head.
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Coscarella to include teachings of Yang so that the apparatus includes a fluid delivery system. This modification would allow Coscarella to perform wet cleaning while efficiently sucking the fluid away.
Regarding claim 19, modified Cosacarella teaches middle body formed on at least one of the vacuum suction head and the fluid delivery head, said middle body adapted to operate as a mount for supplemental equipment (body 15  is capable of performing this function) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 6:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                            
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723